Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  DANIEL MONCADA,

         Plaintiff,

  vs.

  FLANIGAN'S ENTERPRISES, INC.,
  a Florida for-profit corporation,

        Defendant.
  _____________________________________/

                                            COMPLAINT

         Plaintiff DANIEL MONCADA, through undersigned counsel, sues Defendant,

  FLANIGAN'S ENTERPRISES, INC., a Florida for-profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to internet Mobile Website for services to order and secure information about

  Defendant’s restaurants online.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§ 2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 2 of 17



         4.      Plaintiff DANIEL MONCADA is a resident of Broward County, Florida, is sui

  juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

  bilateral retinopathy and retinal detachment, a permanent eye disease and medical condition that

  substantially and significantly impairs his vision. Plaintiff thus is substantially limited in

  performing one or more major life activities, including, but not limited to, accurately visualizing

  his world and adequately traversing obstacles. As such, he is a member of a protected class under

  the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR

  §§ 36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use the computer without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a Florida for-profit corporation authorized to do business in the State

  of Florida. Defendant owns and operates a chain of full-service restaurants that are located in the

  Counties of Palm Beach, Broward, and Miami-Dade, Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a mobile device.

         9.      Plaintiff frequently utilizes the internet. Because he is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and thereby access/comprehend mobile websites, Plaintiff uses

  commercially available screen reader software to interface with the various mobile websites.




                                                   2
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 3 of 17



         10.       At all times material hereto, Defendant was and still is an organization which owns

  and operates a chain of restaurants selling food under the brand name “Flanigan’s”. Each

  Flanigan’s restaurant is open to the public. As the owner and operator of these restaurants,

  Defendant is defined as a place of “public accommodation" within meaning of Title III because

  Defendant is a private entity which owns and/or operates “[A] bakery, grocery store, clothing store,

  hardware store, shopping center, or other sales or retail establishment,” per 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.       Because Defendant is a restaurant open to the public, each of Defendant’s physical

  restaurants is a place of public accommodation subject to the requirements of Title III of the ADA

  and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.       Defendant controls, maintains, and/or operates an adjunct website and mobile

  website called www.flanigans.net (hereinafter the “Mobile Website”) that is configured for use

  by mobile devices such as smartphones to access Defendant’s internet Mobile Website. One of

  the functions of the Mobile Website is to provide the public information on the various physical

  locations of Defendant’s restaurants throughout the United States and within the State of Florida.

  Defendant’s also sells to the public its food through the Mobile Website.

         13.       The Mobile Website also services Defendant’s restaurants by providing

  information on its available food products and branded merchandise, tips and advice, editorials,

  sales campaigns, events, and other information that Defendant is interested in communicating to

  its customers.

         14.       Since the Mobile Website allows the public the ability to locate Defendant’s

  physical restaurants, order food and catering offered for sale by Defendant from its physical

  restaurants, purchase gift cards for use at the physical restaurants, check gift card balances, join



                                                    3
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 4 of 17



  the e/club, and sign up for electronic mailer to receive special offers, benefits, exclusive invitations,

  and discounts for use at the physical restaurants, the Mobile Website is an extension of, and

  gateway to, Defendant’s physical restaurants. By this nexus, the Mobile Website is characterized

  as an intangible service, privilege and advantage provided by a place of public accommodation as

  defined under the ADA and thus an extension of the services, privileges and advantages made

  available to the general public by Defendant through its restaurants brick and mortar locations and

  businesses.

          15.     Because the public can view and purchase Defendant’s food that is also offered for

  sale by Defendant at its physical restaurants, order catering from the physical restaurants, purchase

  gift cards for use at the physical restaurants, check gift card balances, join the e/club, and sign up

  for electronic mailer to receive special offers, benefits, exclusive invitations, and discounts for use

  at the physical restaurants, the Mobile Website is as an extension of and gateway to the physical

  restaurants, which are places of public accommodation pursuant to the ADA, 42 U.S.C. §

  12181(7)(E). As such, the Mobile Website is an intangible service, privilege and advantage of

  Defendant’s brick and mortar restaurants locations that must comply with all requirements of the

  ADA, must not discriminate against individuals with visual disabilities, and must not deny those

  individuals the same full and equal enjoyment of the services, privileges and advantages afforded

  to the non-disabled general public both online and at the physical restaurants locations.

          16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Mobile Website. Since the Mobile Website is open to the public through the internet,

  by this nexus the Mobile Website is an intangible service, privilege and advantage of Defendant’s

  brick and mortar restaurants that must comply with all requirements of the ADA, must not

  discriminate against individuals with visual disabilities, and must not deny those individuals the



                                                     4
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 5 of 17



  same full and equal enjoyment of the services, privileges and advantages afforded to the non-

  disabled public both online and at the physical restaurants. As such, Defendant has subjected itself

  and the associated Mobile Website to the requirements of the ADA.

         17.     Plaintiff is and/or has been a customer who is interested in patronizing, and intends

  to patronize, Defendant’s physical restaurants to purchase Defendant’s food, order catering, and

  purchase gift cards for use at the Defendant’s Mobile Website or at the physical restaurants.

         18.     The opportunity to shop and pre-shop Defendant’s food, order catering, purchase

  gift cards, check gift cards balances, join the e/club, and sign up for the electronic mailer to receive

  special offers, benefits, exclusive invitations, and discounts for use at the physical restaurants from

  his home are important accommodations for Plaintiff because traveling outside of his home as a

  visually disabled individual is often difficult, hazardous, frightening, frustrating, and confusing

  experience. Defendant has not provided its business information in any other digital format that

  is accessible for use by blind and visually impaired individuals using screen reader software.

         19.     Like many consumers, Plaintiff accesses numerous mobile websites at a time to

  compare food and beverage prices, sales, discounts, and promotions. Plaintiff may look at several

  dozens of sites to compare features, discounts, promotions, and prices.

         20.     During the month of March 2019, Plaintiff attempted on several occasions to utilize

  the Mobile Website to browse through available food, beverages and on-line offers to educate

  himself as to the food, discounts and promotions being offered, and with the intent to make a food

  and beverage purchase through the Mobile Website or at one of the Defendant’s restaurants.

         21.     Plaintiff utilizes Voiceover screen reader software that allows individuals who are

  visually disabled to communicate with mobile websites. However, Defendant’s Mobile Website

  contains access barriers that prevent free and full use by visually disabled individuals using



                                                     5
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 6 of 17



  keyboards and available screen reading software. These barriers are pervasive and include, but

  are not limited to:

                 a. Mislabeled image;

                 b. Image missing alt text; and

                 c. Mislabeled links.

         22.     The Mobile Website also lacks prompting information and accommodations

  necessary to allow visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s merchandise from the Mobile Website.

         23.     Plaintiff attempted to locate an “Accessibility Notice” on the Mobile Website which

  would direct him to a webpage with content and contact information for disabled individuals who

  have questions, concerns, or who are having difficulties communicating with the Mobile Website.

  However, Plaintiff was unable to do so because no such link or notice was visible or available to

  Plaintiff on the Mobile Website at the time of his visit.

         24.     The fact that Plaintiff could not communicate with or within Defendant’s Mobile

  Website left him feeling excluded, as he is unable to participate in the same shopping experience,

  with access to the food, sales, discounts, and promotions as provided at the Mobile Website and

  for use in the physical restaurants, as the non-visually disabled public.

         25.     Plaintiff continues to desire and intends to patronize Defendant’s physical

  restaurants and use its Mobile Website but is unable to fully do so as he is unable to effectively

  communicate with Defendant due to his severe visual disability and Defendant’s Mobile Website’s

  access barriers. Thus, Plaintiff, as well as others who are blind or with visual disabilities, will

  suffer continuous and ongoing harm from Defendant’s intentional acts, omissions, policies, and

  practices as set forth herein unless properly enjoined by this Court.



                                                    6
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 7 of 17



          26.     Because of the nexus between Defendant’s restaurants and the Mobile Website, and

  the fact that the Mobile Website clearly provides support and is connected to Defendant’s

  restaurants for its operation and use, the Mobile Website is an intangible service, privilege and

  advantage of Defendant’s brick and mortar restaurants that must comply with all requirements of

  the ADA, must not discriminate against individuals with disabilities, and must not deny those

  individuals the same full and equal enjoyment of the services, privileges and advantages afforded

  to the non-disabled public both online and at its physical locations, which are places of public

  accommodation subject to the requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to insure full and equal use of the Mobile Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to insure full and equal use of the Mobile Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to insure full and equal use of the Mobile Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to insure full and equal use of the Mobile Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to insure full and equal use of the Mobile Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.



                                                   7
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 8 of 17



         34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

         35.     On information and belief, Defendant has not created and instituted on the Mobile

  Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

  created an information portal explaining when and how Defendant will have the Mobile Website,

  applications, and digital assets accessible to the visually disabled community.

         36.     On information and belief, the Mobile Website does not meet the Web Content

  Accessibility Guidelines 2.0 (“WCAG 2.0”) Level AA, or higher versions, of web accessibility.

         37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Mobile Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on its

  Mobile Website online from their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Mobile

  Website, in contravention of the ADA.

         39.     Further, public accommodations under the ADA must insure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Mobile Websites, such as the Mobile Website.




                                                    8
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 9 of 17



         41.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Mobile Website which prevent individuals with

  disabilities who are visually disabled from the means to comprehend information presented

  therein.

         42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Mobile Website.

         43.     The barriers that exist on the Mobile Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

         44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with the Mobile Website access and operation.

         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                             COUNT I – VIOLATION OF THE ADA

         48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Mobile Website, as defined within §12181(7)(E) and

  is subject to the ADA.



                                                   9
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 10 of 17



         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Mobile Website is covered under the ADA

  because it provides the general public with the ability to locate Defendant’s physical restaurants,

  order food and catering online, purchase gift cards, check gift card balances, join the e-club, and

  sign up for Defendant’s electronic mailer to access, download and print online coupons,

  promotions and discounts for use at the physical restaurants. The Mobile Website thus is an

  extension of, gateway to, and intangible service, privilege and advantage Defendant’s physical

  restaurants. Further, the Website also serves to augment Defendant’s physical stores by providing

  the public information on the various physical locations of the restaurants and educating the public

  as to Defendant’s available food and beverages sold through the Mobile Website and in its physical

  restaurants.



         51.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         52.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         53.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

  discrimination also includes, among other things, “a failure to take such steps as may be necessary



                                                   10
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 11 of 17



  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         54.     Defendant’s Mobile Website must be in compliance with the ADA, but it is not, as

  specifically alleged hereinabove and below.

         55.     Because of the inaccessibility of the Mobile Website, individuals with disabilities

  who are visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Mobile Website and at its physical restaurants,

  in violation of 42 U.S.C. §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

         56.     The Mobile Website was visited on or about March 2019, and the expert

  determination was that the access barriers that the Plaintiff encountered exist as of that date.

  Despite Defendant being subject to prior ADA accessibility litigations in the Southern District of

  Florida, which resulted in a consent decree that required the remediation of Defendant’s internet

  website by November 2018. However, Defendant has not made the necessary changes or

  improvements to the Mobile Website to enable its full use and enjoyment by, and accessibility to,

  visually disabled persons such as Plaintiff since the time Plaintiff first tried to access the Mobile

  Website in March 2019. Thus, Defendant has made no material changes or improvements to the

  Mobile Website to enable its full use, enjoyment and accessibility for visually disabled persons,

  such as Plaintiff. The Mobile Website is not functional for users who are blind and visually

  disabled, including, but not limited to, the following:

                 a. Mislabeled image;



                                                   11
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 12 of 17



                 b. Image missing alt text; and

                 c. Mislabeled links.

  See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite Exhibit

  “A”.

         57.     More violations may be present on other pages of the Mobile Website, which can

  and will be determined and proven through the discovery process in this case.

         58.     Further, the Mobile Website does not offer or include the universal symbol for the

  disabled that would permit disabled individuals to access the Mobile Website’s accessibility

  information and accessibility facts.

         59.     There are readily available, well established guidelines on the internet for making

  Mobile Websites accessible to the blind and visually disabled. These guidelines have been

  followed by other large business entities in making their Mobile Websites accessible. Examples of

  such guidelines include, but not limited to, adding alt-text to graphics and ensuring that all

  functions can be performed using a keyboard. Incorporating such basic components to make the

  Mobile Website accessible would neither fundamentally alter the nature of Defendant’s business

  nor would it result in an undue burden to the Defendant.

         60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Mobile Website by individuals, such as Plaintiff, with visual disabilities who requires

  the assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Mobile Website are ongoing.

         61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.




                                                   12
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 13 of 17



         62.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”.                 Indeed, 28 C.F.R.

  §36.303(b)(2) specifically states that screen reader software is an effective method of making

  visually delivered material available to individuals who are blind or have low vision.

         63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         65.     As alleged hereinabove, the Mobile Website has not been designed to interface with

  the widely and readily available technologies that can be used to ensure effective communication,

  and thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Mobile Website, with a nexus to its brick and mortar physical restaurants and physical

  locations, Plaintiff has suffered an injury in fact by being denied full access to and enjoyment of

  Defendant’s Mobile Website and the physical restaurants.

         67.     Because of the inadequate development and administration of the Mobile Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

  remedy the ongoing disability discrimination.



                                                   13
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 14 of 17



         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Mobile Website to a statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Mobile Website.

         b) Require Defendant to take the necessary steps to make the Mobile Website readily

  accessible to and usable by visually disabled users, and during that time period prior to the Mobile

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Mobile Website until such time that the

  requisite modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual disabilities will be able to effectively communicate with the Mobile Website for purposes

  of viewing and locating Defendant’s physical restaurants and locations, and becoming informed

  of and purchasing Defendant’s merchandise online, and during that time period prior to the Mobile

  Website’s being designed to permit individuals with visual disabilities to effectively communicate,

  to provide an alternative method for individuals with visual disabilities to effectively communicate

  for such goods and services made available to the general public through Defendant’s Mobile

  Website.

         69.     Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.



                                                   14
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 15 of 17



         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Mobile Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Mobile Website, and

             continue to monitor and update the Mobile Website on an ongoing basis, to remove

             barriers in order that individuals with visual disabilities can access, and continue to

             access, the Mobile Website and effectively communicate with the Mobile Website to

             the full extent required by Title III of the ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

             disabled logo within the Mobile Website, wherein the logo 1 would lead to a page which

             would        state   Defendant’s   accessibility   information,   facts,   policies,   and

             accommodations. Such a clear display of the disabled logo is to insure that individuals

             who are disabled are aware of the availability of the accessible features of the Mobile

             Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

             accessibility by implementing a website accessibility coordinator, a website application

             accessibility policy, and providing for website accessibility feedback to insure

             compliance thereto.

         E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

             procedures toward persons with disabilities, for such reasonable time to allow

             Defendant to undertake and complete corrective procedures to the Mobile Website;




  1



                                                    15
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 16 of 17



        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Mobile Website to insure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Mobile Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Mobile Website on how to

           conform all web content and services with ADA accessibility requirements and

           applicable accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Mobile Website to identify

           any instances where the Mobile Website is no longer in conformance with the

           accessibility requirements of the ADA and any applicable accessibility guidelines, and

           further directing Defendant to send a copy of the twelve (12) quarterly reports to

           Plaintiff’s counsel for review.

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from the Mobile Website homepage, a statement of Defendant’s Accessibility

           Policy to ensure the persons with disabilities have full and equal enjoyment of the

           Mobile Website and shall accompany the public policy statement with an accessible

           means of submitting accessibility questions and problems.

        K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses.

        L. Such other and further relief as the Court deems just and equitable.



                                                  16
Case 0:19-cv-60814-CMA Document 1 Entered on FLSD Docket 03/28/2019 Page 17 of 17



  DATED: March 28, 2019


  RODERICK V. HANNAH, ESQ., P.A.            LAW OFFICE OF PELAYO
  Counsel for Plaintiff                     DURAN, P.A.
  8751 W. Broward Blvd., Suite 303          Co-Counsel for Plaintiff
  Plantation, FL 33324                      4640 N.W. 7th Street
  T. 954/362-3800                           Miami, FL 33126-2309
  954/362-3779 (Facsimile)                  T. 305/266-9780
  Email: rhannah@rhannahlaw.com             305/269-8311 (Facsimile)
                                            Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __            By ___s/ Pelayo M. Duran          ______
        RODERICK V. HANNAH                       PELAYO M. DURAN
        Fla. Bar No. 435384                      Fla. Bar No. 0146595




                                       17
